Citation Nr: 1043849	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-35 049	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO denied the Veteran's petition 
to reopen the previously denied claim for service connection for 
bilateral hearing loss as new and material evidence had not been 
received and denied entitlement to service connection for 
tinnitus and PTSD.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

Although the Veteran's initial August 2007 claim for service 
connection for a psychiatric disability was limited to PTSD only, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board has characterized the issue as a claim 
for entitlement to service connection for a psychiatric 
disability, to include depression and PTSD. 

The issue of entitlement to service connection for a sleep 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In September 2010, the Board granted a motion to advance this 
appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss as there 
was no medical evidence of diagnosed bilateral hearing loss 
related to service.

2.  Evidence received since the June 2002 RO decision includes 
information that was not previously considered and which relates 
to an unestablished fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial. 

3.  The Veteran had bilateral hearing difficulties in service and 
there is post-service continuity of symptomatology demonstrating 
a nexus between the Veteran's current bilateral hearing loss and 
the in-service symptomatology.

4.  The Veteran had tinnitus in service and there is post-service 
continuity of symptomatology demonstrating a nexus between the 
Veteran's current tinnitus and the in-service symptomatology.




CONCLUSIONS OF LAW

1.  The RO's June 2002 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  The evidence received since the June 2002 decision is new and 
material and sufficient to reopen the claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107(b), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010). 

4.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in reopening the claim 
for service connection for bilateral hearing loss and as the 
Board is granting the claims for service connection for bilateral 
hearing loss and tinnitus, the claims are substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).
The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
bilateral hearing loss in June 2002 as there was no medical 
evidence of bilateral hearing loss related to service.  See 
Brammer v. Derwinski, 3 Vet. App.223, 225 (1992).  The Veteran 
was notified of the RO's decision, he did not appeal, and the 
June 2002 decision, therefore, became final.  See 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the June 2002 denial 
includes October 2002 and 2004 VA audiology consultation notes 
and a May 2008 letter from Samir A. Guindi, M.D.  As this 
additional evidence includes evidence of bilateral hearing loss 
related to service, the evidence is new and material and the 
Veteran's claim is reopened.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition thresholds 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The October 2002 VA audiology consultation note indicates that 
the Veteran reported decreased hearing bilaterally which was 
worse in the left ear.  Audiological testing revealed that 
hearing was within normal limits from 250 to 2000 Hertz, but that 
there was mild to severe sensorineural hearing loss from 2000 to 
8000 Hertz.  Word recognition scores were 92 percent and 88 
percent in the right and left ears, respectively.  

Therefore, the October 2002 VA audiology consultation note 
indicates that the Veteran had bilateral hearing loss as defined 
by VA.  38 C.F.R. § 3.385. 

The October 2004 VA audiology consultation note indicates that 
the Veteran reported that his hearing loss had worsened, 
particularly in the left ear.  Audiology testing revealed that 
hearing was "borderline normal" through 1000 Hertz, with mild 
to moderately severe sensorineural hearing loss in the right ear 
and moderate to moderately severe sensorineural hearing loss in 
the left ear from 2000 to 4000 Hertz.  Word discrimination scores 
were 100 percent and 96 percent in the right and left ears, 
respectively.

Dr. Guindi's May 2008 letter reveals that the Veteran's speech 
reception thresholds were 40 decibels in the right ear and 35 
decibels in the left.  Speech discrimination scores were recorded 
as 70 percent in the left ear and 80 percent in the right ear.  A 
diagnosis of bilateral high frequency hearing loss was provided.

The October 2004 VA audiology consultation did not include the 
Veteran's puretone auditory thresholds and the word 
discrimination scores did not meet the criteria for bilateral 
hearing loss under 38 C.F.R. § 3.385.  It is unclear as to what 
standard was used by Dr. Guindi in determining the Veteran's 
speech discrimination scores and what frequencies were measured 
to determine the decibel losses in each ear.  However, it appears 
that both the 2004 VA treatment provider and Dr. Guini found 
hearing loss consistent with VA's definition.

Therefore, the evidence is at least in relative equipoise as to 
whether the Veteran has current bilateral hearing loss.  
Resolving all reasonable doubt in his favor, the Board concludes 
that the Veteran has current bilateral hearing loss as defined by 
VA.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.385.

The Veteran has also reported that he experiences tinnitus and he 
is competent to report such a disability.  See Jandreau, 492 F.3d 
at 1377; Buchanan, 451 F.3d at 1337.

The Veteran has reported on several occasions that he was exposed 
to loud noises in service associated with military weaponry and 
aircraft and with noises associated with Morse Code while serving 
as an aviation radio operator.  Also, he has reported that he 
sustained a left ear injury when an ear plug fell out of his ear 
while firing weapons at the Naval Air Gunnery School in Purcell, 
Oklahoma.  He has experienced bilateral hearing difficulties and 
tinnitus ever since that time.

The Veteran's discharge and service personnel records confirm 
that he attended the Naval Air Gunnery School in Purcell, 
Oklahoma in July 1944 and that he received aviation radioman 
training.  The Veteran is certainly competent to report in-
service noise exposure and his reports are consistent with the 
circumstances of his service.  See Id.  Therefore, in-service 
acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303(a) (each disabling condition for which a Veteran seeks 
service connection must be considered on the basis of the places, 
types, and circumstances of his service, as shown by the 
evidence).  Thus, there is evidence of current bilateral hearing 
loss and tinnitus and in-service noise exposure.

The only medical opinion as to the etiology of the Veteran's 
current bilateral hearing loss is that of Dr. Guindi.  In his May 
2008 letter, he stated that the Veteran had reported that he 
sustained trauma to his ears in service.  Specifically, he 
experienced some bleeding and hearing loss.  Also, he worked in a 
factory for almost 20 years; however he experienced minimal noise 
exposure during that time.  A diagnosis of bilateral high 
frequency hearing loss was provided and Dr. Guindi opined that 
the Veteran's hearing disability was "most likely traumatic".

In sum, there is evidence of current bilateral hearing loss and 
tinnitus and in-service noise exposure.  The Veteran has reported 
that he began to experience bilateral hearing loss and tinnitus 
in service and that these symptoms have continued since that 
time.  The Veteran is competent to report the symptoms of his 
hearing disabilities as well as a continuity of symptomatology.  
See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  
Furthermore, the Veteran's reports are consistent with the 
evidence of record and there is nothing to contradict them.  
Therefore, the Board concludes that the Veteran's reports are 
also credible.

Dr. Guindi's May 2008 opinion provides additional support for a 
conclusion that a link exists between the Veteran's current 
bilateral hearing loss and his in-service acoustical trauma.

As the Veteran has reported bilateral hearing difficulties and 
tinnitus in service due to in-service noise exposure, there is 
evidence of current bilateral hearing loss and tinnitus, there is 
evidence of a continuity of symptomatology since service, and 
resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for bilateral hearing loss and 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303, 3.385.



ORDER

As new and material evidence has been received, the petition to 
reopen the claim for service connection for bilateral hearing 
loss is granted.

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).

The Veteran's medical records reveal that he has been diagnosed 
as having various psychiatric disabilities.  For example, VA 
primary care treatment notes dated in April and September 2009 
indicated diagnoses of depression and PTSD.

Furthermore, the Veteran has claimed various in-service non-
combat stressors.  These include the following: listening to 
Morse Code while serving as a radio operator, the death of fellow 
servicemen during a mission to which the Veteran had previously 
been assigned, serving for 3 months without pay at the Naval Air 
Station in Seattle, Washington, and the death of fellow 
servicemen while conducting missions with the utility squadron 
based in Alameda, California.

The Veteran has also reported that he experienced anxiety and 
social withdrawal in service and that he has experienced chronic 
nightmares in the years since.

In sum, the evidence reveals that the Veteran has been diagnosed 
as having current psychiatric disabilities, including PTSD, which 
may be related to his service.  An examination is needed to 
determine whether the Veteran's current psychiatric disability is 
related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability, including PTSD.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's current 
psychiatric disabilities had their onset in 
service, are related to the Veteran's 
reported in-service stressors, or are 
otherwise the result of a disease or injury 
in service.  

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of PTSD, 
the examiner should specify the stressors 
supporting the diagnosis.
The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for psychiatric 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information and opinions requested in this 
remand.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


